EXHIBIT 10.3
 
[img023.jpg]
 
April 7, 2014


Damon R Devitt
16 Ann Marie Drive
Saint James, NY 11780


RE: Termination of Marketing Services Agreement Dated July 24, 2013


Mr. Devitt,


Bio-Solutions Corp. (the “Company”) acknowledges that the infomercial stated in
the Marketing Services Agreement dated July 24, 2013 has been completed but the
Company does not desire to complete a media placement using the infomercial or
use this infomercial for any benefit to the Company.  The Company has resolved
to move in a different direction for marketing the Type2Defense product.


This letter is formal notice the Company desired to fully terminate the
Marketing Services Agreement Dated July 24, 2013.


The Company’s acknowledges is owes Mr. Devitt 7,500,000 S-8 shares for
completing the infomercial, which must be adjusted for the Company’s 1 for 10
reverse split declared effective on February 26, 2014.  Thus, the Company will
immediately issue 750,000 S-8 shares (7,500,000 / 10) to Mr. Devitt at the
following address:


Damon R Devitt
16 Ann Marie Drive
Saint James, NY 11780


Best Regards,




/s/ William J Gallagher
William J Gallagher
CEO/Director, Bio-Solutions Corp.
1250 NE Loop 410, Suite 200
San Antonio, TX 78209